DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 12-15 & 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biskeborn et al. (US 2015/0043101).
In regard to claim 1, Biskeborn et al. discloses a method for a magnetic tape system (Figure 1A, 1B), the method comprising: in response to a rotation of timing-based servo (TBS) patterns of a first servo band and a second servo band (paragraph 0134: “the servo readers of the magnetic head may be oriented such that they align with the nominally rotated first and/or third data bands”; see Figure 8B; paragraph 0148: “the edges of the magnetic bars written to the magnetic tape may not be aligned with the edges of the servo tracks 1330, but rather may extend past the edges of the servo tracks 1330. This may result from vibration, shifting, skew, etc. of the magnetic tape 1308 and/or apparatus 1300 while writing the magnetic bars to the magnetic tape 1308”), adjusting heights of top and bottom portions of servo stripes of servo frames of the TBS patterns to compensate for changes in a usable height of the servo stripes caused by the rotation (paragraph 0148: “an operation may trim the magnetic bars, preferably such that the tips of the bars are aligned along the edges of the servo tracks 1330 in the intended direction of tape travel 1306, as shown in FIGS. 13A-13B”), wherein an entire TBS pattern is comprised of a first pattern and a second pattern (see, e.g., Figure 10B), wherein a height of a top portion of servo stripes of the second pattern is adjusted by a first distance, and wherein a height of a bottom portion of servo stripes of the first pattern is adjusted by a second distance (paragraph 0148: “an operation may trim the magnetic bars, preferably such that the tips of the bars are aligned along the edges of the servo tracks”, this inherently suggests that the heights of the servo stripes are adjusted).
In regard to claim 2, Biskeborn et al. discloses adjusting the TBS patterns to compensate for an angular displacement between equivalent servo frames of the first servo band and the second servo band (understood from “trimming the tips/edges” described in paragraph 0148).
In regard to claim 3, Biskeborn et al. discloses that the first servo band and the second servo band are two successive servo bands included in a plurality of servo bands (see Figure 10B).
In regard to claim 4, Biskeborn et al. discloses that an entire TBS pattern is comprised of: the first pattern including servo stripes written on a magnetic tape at an azimuth angle of +α; and the second pattern including servo stripes written on the magnetic tape at an azimuth angle of -α, wherein the entire TBS pattern has an overall TBS pattern height of b and a servo sub-frame length of L (see Figure 13A, region 1303), wherein the entire TBS pattern including the first pattern and the second pattern has a rotation angle of β relative to the magnetic tape, and wherein β ranges from 2 degrees to 17 degrees (see publication claim 2).
In regard to claim 9, Biskeborn et al. discloses that the entire TBS pattern is comprised of a first TBS pattern associated with a first servo band n, and a second TBS pattern associated with a second servo band n+1, each of the first and second TBS patterns including a first sub pattern including a plurality of servo stripes written on a magnetic tape at an azimuth angle of +α, a second sub pattern including a plurality of servo stripes written on the magnetic tape at an azimuth angle of -α, each of the first and second TBS patterns including the first and second sub patterns having an overall TBS pattern height of b and a servo sub-frame length of L, wherein the entire TBS pattern including the first and second TBS patterns have a rotation angle of β relative to the magnetic tape, where β ranges of 2-17 degrees (see Figure 13A; publication claim 2), and wherein there is an angle (β’ between equivalent frames in the first and second TBS patterns relative to the magnetic tape, where β’ is expressed as: β’ = β +/- 2° (paragraph 0123: “the angular displacement for the first bars 1012 of both the servo tracks 1010 are preferably about equal, e.g., their respective values are within 1 degree of each other, but could be higher or lower depending on the desired embodiment”).
In regard to claim 10, Biskeborn et al. discloses that the entire TBS pattern is comprised of: the first pattern including a plurality of servo stripes written on a magnetic tape at an azimuth angle of α1, and the second pattern including a plurality of servo stripes written on a magnetic tape at an azimuth angle of α2, the entire TBS pattern including the first and second patterns having an overall TBS pattern height of b and a servo sub-frame length of L, wherein the first pattern has an azimuth angle of +α, and the second pattern has an azimuth angle of +-α, and wherein α1 ≠ α2 (see Figure 13A, region 1303; abstract: “the second angle having a different numerical absolute value than the first angle.”; paragraph 0091: “the angular values of the first and third magnetic bars may be different”).
In regard to claim 12, Biskeborn et al. discloses a tape formatting device (Figures 1A & 1B), the tape formatting device comprising: a controller (128); and a servo write head (see paragraph 0005) coupled to the controller and configured to write timing-based servo (TBS) patterns on a tape, wherein adjustments to the TBS patterns have been made during manufacturing of the servo write head via operations comprising: in response to a rotation of the TBS patterns of a first servo band and a second servo band (paragraph 0134: “the servo readers of the magnetic head may be oriented such that they align with the nominally rotated first and/or third data bands”; see Figure 8B; paragraph 0148: “the edges of the magnetic bars written to the magnetic tape may not be aligned with the edges of the servo tracks 1330, but rather may extend past the edges of the servo tracks 1330. This may result from vibration, shifting, skew, etc. of the magnetic tape 1308 and/or apparatus 1300 while writing the magnetic bars to the magnetic tape 1308”) adjusting heights of top and bottom portions of servo stripes of servo frames of the TBS patterns to compensate for changes in a usable height of the servo stripes caused by the rotation (paragraph 0148: “an operation may trim the magnetic bars, preferably such that the tips of the bars are aligned along the edges of the servo tracks 1330 in the intended direction of tape travel 1306, as shown in FIGS. 13A-13B”), wherein an entire TBS pattern is comprised of a first pattern and a second pattern, wherein a height of a top portion of servo stripes of the second pattern is adjusted by a first distance, and wherein a height of a bottom portion of servo stripes of the first pattern is adjusted by a second distance (paragraph 0148: “an operation may trim the magnetic bars, preferably such that the tips of the bars are aligned along the edges of the servo tracks”, this inherently suggests that the heights of the servo stripes are adjusted).
Claims 13-15, 20, 21 & 23-28 have similar limitations as claims 2-4, 9 & 10, and are rejected on the same grounds.
In regard to claim 22, Biskeborn et al. discloses that the entire TBS pattern including the first and second patterns has a rotation angle of β, where β ranges of 2-17 degrees (see publication claim 2), and wherein α1 = α+ β, α2 = - α + β (understood from the arrangement shown in Figure 10D).
Allowable Subject Matter
Claims 5, 7 & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on April 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that the added limitations to the independent claims are not taught by Biskeborn et al., i.e., wherein an entire TBS pattern is comprised of a first pattern and a second pattern, wherein a height of a top portion of servo stripes of the second pattern is adjusted by a first distance, and wherein a height of a bottom portion of servo stripes of the first pattern is adjusted by a second distance. The Examiner disagrees. Figure 10B shows an entire TBS pattern comprising diagonal lines that slant in two different directions throughout the tape, i.e., the claimed first and second pattern on an entire TBS pattern. Paragraph 0148 teaches that “an operation may trim the magnetic bars, preferably such that the tips of the bars are aligned along the edges of the servo tracks 1330 in the intended direction of tape travel 1306, as shown in FIGS. 13A-13B”. This trimming of the magnetic bars inherently adjusts the heights of the servo stripes by a certain distance, i.e., the height of the top portion of servo stripes of the second pattern is adjusted by a first distance and a height of the bottom portion of servo stripes of the first pattern is adjusted by a second distance, as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688